Citation Nr: 0030132	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches 
with ocular symptoms, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to November 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.

The veteran cancelled her scheduled October 2000 personal 
hearing before a Veterans Law Judge in Washington, DC.


REMAND

i.  Adequacy of Substantive Appeal for Adjustment Disorder 
Claim

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

The controlling laws and regulations provide that an appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal. A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the SOC, or within the remainder of the one-year period 
from the date of mailing of the notification of the initial 
review and determination being appealed, whichever period 
ends later.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.203 (1999).

VA's Office of General Counsel has determined that if a 
claimant has not yet perfected an appeal and VA issues an 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, the claimant must be afforded 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it is 
invalid and requires amendment.  See 38 C.F.R. § 20.302(c) 
(1999); see also VAOPGCPREC 9-97 (1997); 62 Fed. Reg. 15567 
(1997).  The Board is bound by the General Counsel's 
interpretation of the regulation.  38 U.S.C.A. § 7104(c) 
(West 1991).

A thorough review of the record in the present case reveals 
that a timely and adequate substantive appeal does not appear 
to have been received with regard to the RO's August 1998 
decision to deny a claim of entitlement to an increased 
rating for service-connected adjustment disorder with mixed 
anxiety and depression.  In the instant case, the veteran was 
informed of the RO's adverse determination by VA letter 
issued on September 10, 1998.  The RO determined that she 
filed a timely NOD, and the issue was included in the 
statement of the case issued on November 20, 1998.  On 
January 6, 1999, the veteran filed a substantive appeal 
wherein she specifically enumerated the issues that she 
wished to appeal; entitlement to an increased rating for 
adjustment disorder was not mentioned.

In May and June of 1999, prior to the expiration of the one-
year delimiting period, the RO received additional evidence 
with respect to the veteran's claims and the adjustment 
disorder issue was, pursuant to the General Counsel's opinion 
cited above, appropriately included in supplemental 
statements of the case issued on 
May 21, 1999 and November 30, 1999.

Under the cited laws, precedent opinions and regulations, the 
veteran had until January 30, 2000 to file a timely and 
adequate appeal with respect to her claim for an increased 
rating for adjustment disorder.  Review of the record reveals 
that neither the veteran nor her accredited representative 
submitted any statement that can reasonably be construed as a 
substantive appeal respect to this issue.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC or SSOC provided 
the claimant fulfills the regulatory requirements.  See 38 
C.F.R. § 19.29 (1999).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  See Marsh v. 
West, 11 Vet. App. 468, 470 (1998) (citations omitted) (the 
Board's obligation to assess its own jurisdiction cannot come 
at the expense of the procedural rights that belong to the 
appellant).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claim.  She has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has she been provided a SOC or SSOC with 
respect to the issue of the timeliness and adequacy of her 
appeal.  Consequently, the Board will remand the matter to 
the RO to avoid the possibility of prejudice.  38 C.F.R. § 
19.9 (1999).

ii.  Migraine Headaches & PTSD

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

VA has a duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Although the 
veteran was last afforded a VA neurological examination in 
March 1998, the Board observes that no opinion was expressed 
with respect to the extent to which her service-connected 
migraine headaches affect her economic adaptability.  Such an 
opinion is required for the next higher disability evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, a 
more comprehensive examination of the veteran is required.

Additionally, the Board observes that eligibility for a PTSD 
service connection award requires more; specifically, three 
elements must be present according to VA regulations: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In a February 1998 statement, the veteran alleged that she is 
seeking service connection for PTSD as a result of sexual 
trauma in service.  Specifically, she alleged that a 
noncommissioned officer raped her.  Service medical records 
show that the veteran was otherwise being treated for 
depression and was hospitalized for suicide attempt in August 
1994.  The Board notes that the veteran's own statements 
cannot, as a matter of law, establish the occurrence of non-
combat stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The Veterans Benefits Administration Manual M21-1 (Manual 
M21-1) requires that "[i]n cases where available records do 
not provide objective or supportive evidence of the alleged 
in-service stressor, it is necessary to develop for this 
evidence." Manual M21-1, Part III, 5.14(b)(3) (April 30, 
1996).  As to personal assault PTSD claims, Manual M21-1, 
Part III, 5.14(c) indicates that a specific letter for the 
development of those claims must be provided to the veteran.  
While the veteran has already submitted a buddy statement in 
support of her claim, the Board notes that she has not been 
adequately informed as to other alternative evidence which 
may be submitted in support of her claim.  Therefore, 
additional assistance is necessary.

The Board reminds the RO that, in verifying the existence of 
an in-service stressor and any other material issue, the 
equipoise standard of proof, not the preponderance standard, 
must be applied.  See Patton v. West, 12 Vet. App. 272 
(1999); see also YR v. West, 11 Vet. App. 393, 399 (1998) 
("[i]n a system where equipoise is the standard of proof, 
evidence of this nature cannot be ignored").



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the NPRC for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the appellant's 
military service in the Army, and 
specifically, any and all records 
associated with his personnel folder.  
The RO should also request that NPRC 
conduct a search and provide copies of 
any additional inpatient, clinical, 
hospital or laboratory reports pertaining 
to the veteran, especially those 
pertaining to her August 1994 
hospitalization.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of her service records in the 
event NPRC is unable to locate these 
records.  

All attempts to obtain records from the 
NPRC which are ultimately unsuccessful 
should be documented in the claims 
folder, and in accordance with the VCAA, 
§ 5103A(b)(2) and (3), the RO should (1) 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records; and (2) 
continue its efforts to obtain any 
records from the NPRC while the case is 
under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the NPRC would be futile.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for her claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

All attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Further, the RO should contact the 
appellant and inform her that she may 
submit any other corroborating evidence 
she may have pertaining to alleged 
stressors experienced during service.  
The appellant should be advised that a 
meaningful research of her stressors will 
require her to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that she may submit any other 
evidence to verify her alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising her of the steps necessary to 
verify her non-combat stressors.

4.  If indicated by the appellant's 
response, the RO should also request 
follow-up verification of her stressor 
accounts by the USASCRUR.  USASCRUR 
should attempt to verify any detailed 
stressor information provided by the 
appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the laws, regulations and 
caselaw cited in the discussion above.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

The claims folder, including a copy of 
this remand decision, should be made 
available for review by the examiner in 
conjunction with the examination.

7.  In addition, the veteran must be 
scheduled for a VA neurological 
examination in order to determine the 
nature and severity of her service-
connected migraine headaches with ocular 
symptoms.  Therefore, the veteran's 
claims folder should also be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
examiner.  The neurological examiner must 
then correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that the 
veteran's migraine headaches are of such 
frequency and severity as to produce 
severe economic inadaptability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination reports should then be 
associated with the veteran's claims 
folder.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claims of entitlement to an 
increased disability rating for migraine 
headaches and service connection for 
PTSD.

If either of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and her accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of the VCAA.  The veteran 
should then be afforded the opportunity 
to respond thereto.

9.  The veteran should also be contacted, 
through her representative, and notified 
of her right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of her appeal with respect to 
the denial of an increased disability 
rating for service-connected adjustment 
disorder with mixed anxiety and 
depression.  She should be informed of 
her right to request a hearing on the 
matter if she so desires.  After the 
above development has been completed, the 
RO should issue the veteran a SSOC.  The 
SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.203, 20.302).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of her claims.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


